DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through
MPEP §2106.07(c).

Regarding Step 1
Claims 1-10 and 18-20 are directed toward method (process) and claims 11-17 are directed towards system (apparatus). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 1- 20 are directed toward the judicial exception of an abstract idea. 
Regarding independent claims 1, 11 and 18, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
receiving registration data regarding a customer;
registering the customer in association with a set of customer data based on the
registration data;
generating an identifier that encrypts the set of customer data;
transmitting the identifier to a front-end device;
receiving, from an exchange, an executed transaction report containing the identifier and relating to a transaction;
determining the set of customer data from the identifier of the executed transaction report;
receiving a dashboard request from an authorized entity device; and
providing, to the authorized entity device, dashboard data for rendering at the
authorized entity device that includes data regarding the transaction in association with the customer.
The Applicant's Specification titled "DATA ACTIVITY VISIBILITY” emphasizes the business need to manage data. “[0009] In an example, the method further includes providing varying levels of access to the stored financial data to requesting parties. Providing the varying levels of access to the stored financial data to requesting parties can include providing to a prime broker device a real-time
visualization of risk associated with a customer of the prime broker based on the stored financial data via an application programming interface; providing, to an equity derivatives clearing entity” (Specification [0009]). Thus, the data management according to the Specification is a business concept and/or organizing human activities, being addressed by the claimed invention.
Dependent claims 2-10, 12-17 and 19-20 further limits the abstract ideas, such as receiving data, registering the broker, generating pseudorandom value, generating compliance report, transmitting the audit report, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 1.


Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claims 1, 11 and 18 include the following additional elements which do not amount to a practical application such as: entity device, server, front end device.  
These elements recited above in pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the above identified additional elements which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, 
[0022] The server 110 is a set of one or more server computing devices that perform processes and communicate with customer devices. As discussed in more detail below, the server 110 can perform operations that facilitate the use of identifiers to track data regarding transactions and provide dashboards relating thereto. For convenience, the server 110 is referred to herein as a singular server device, but the server 110 can take any of a variety of forms and have one or more operations spread across multiple devices. The server 110 can include a data store 112.
“[0023] The data store 112 is a set of one or more hardware or software components of the server 110 that store data. The data store 112 can be or include one or more data structures configured to store data. In many examples, the data store 112 includes one or more databases storing data regarding transactions.

[0024] The one or more registration devices 152 are computing devices via which a user provides customer registration data to the server 110. The one or more registration devices 152 can take any of a variety of forms, including general purpose consumer computing devices, such as laptop computers, desktop computers, phones, tablets, virtual reality devices, augmented reality devices, or other computing devices.

[0025] The one or more front-end devices 154 are computing devices for use in trading on one or more of the exchanges 156. While the one or more front-end devices 154 can be general purpose computing devices, in many examples, the one or more front-end devices 154 are configured as specialized trading or brokering workstations (e.g., via specialized hardware or software). Techniques described herein can provide front-end devices 154 with a workflow solution allowing brokers to comply with actionable identifier requirements as well as providing anonymity for customers. In addition, techniques can allow brokers to process changes at an initial level that are propagated to additional levels.”

Nothing in the Specification describes the specific operations recited in the claims as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of a transporting of vehicle. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.04.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to managing data to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04.
Dependent claims merely incorporate the additional elements recited above, and further limits the abstract idea of the independent claims 1, 11 and 18, also but these features only serve to further limit the abstract idea of the independent claims. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 1, 11 and 18 do not amount to significantly more than the abstract idea. Theyinclude the following limitations that are not sufficient to amount to significantly more than the abstract idea such as using entity device, server, front end device.  
These bolded limitations recited above in the  claims pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of entity device, server, front end device. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Specifically, for entity device, server, front end device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in entity device, server, front end device.  
see MPEP §2106.05(d) (II) (iv) discussing presenting offers and gathering statistics. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because entity device, server, front end device
are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a POS terminal device and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory; and to display see MPEP §2106.05(d) (II) Therefore, the additional elements in separately or in combination do not add significantly more. 
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Acuna-Rohter et al. (US 2016/0328796, hereinafter Rohter), in view of Cohan (US 2010/0093308).
With respect to claims 1, 11 and 18, Rohter discloses a method and system comprising: receiving registration data regarding a customer (paragraphs [0031] – [0040]); 
registering the customer in association with a set of customer data based on the registration data (paragraphs [0031] – [0040] and [0102] – [0109]); 
generating an identifier that encrypts the set of customer data; transmitting the identifier (paragraphs [0031] – [0040] and [0102] – [0109]); 
receiving, from an exchange, an executed transaction report containing the identifier and relating to a transaction (paragraphs [0031] – [0040] and [0102] – [0109]); 
determining the set of customer data from the identifier of the executed transaction report (paragraphs [0031] – [0040] and [0102] – [0109]); 
receiving a dashboard request from an authorized entity (paragraphs [0031] – [0040] and [0102] – [0109]); and 
providing, to the authorized entity device, dashboard data for rendering at entity that includes data regarding the transaction in association with the customer (paragraphs [0031] – [0040] and [0102] – [0109]).
Rohter does not explicitly disclose the feature of authorized entity device.
However, Cohan teaches the feature of authorized entity device (abstract and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Rohter to include the feature of authorized entity device as taught by Cohan in order to manage data activity. 
With respect to claims 2 and 12 Rohter further teaches the feature, of  receiving, from the registered customer, a set of broker data regarding a broker and registering the broker in association with the customer, wherein the identifier is further generated based on the registered broker (paragraphs [0031] – [0040] and [0102] – [0109]).
With respect to claim 3 Rohter further teaches the feature, wherein the identifier expires after a predetermined amount of time (paragraphs [0102] – [0109]).
With respect to claims 4 and 13 Rohter further teaches the feature, wherein the predetermined amount of time is less than or equal to twenty-four hours (paragraphs [0031] – [0040] and [0102] – [0109]).
With respect to claims 5 and 14 Rohter further teaches the feature, wherein the set of customer data includes: a customer identifier, a fund or clearing agent identifier, and a broker identifier (paragraphs [0031] – [0040] and [0102] – [0109]).
With respect to claim 6 Rohter further teaches the feature, wherein generating the identifier includes encrypting the set of customer data with a key (paragraphs [0102] – [0109]).
With respect to claims 7 and 15 Rohter further teaches the feature, wherein generating the identifier further includes encrypting the set of customer data and a salt with the key (paragraphs [0031] – [0040] and [0102] – [0109]).
With respect to claims 8 and 16 Rohter further teaches the feature, wherein generating the identifier that encrypts the set of customer data includes: generating a pseudorandom value; associating the pseudorandom value with the set of customer data in a data structure; and using the pseudorandom value as the identifier (paragraphs [0031] – [0040] and [0102] – [0109]). 
With respect to claims 9 and 17 Rohter further teaches the feature of  generating a billing report based on a plurality of received executed transaction reports; and transmitting the billing report to an entity device (paragraphs [0031] – [0040] and [0102] – [0109]).
With respect to claim 10 Rohter further teaches the feature of generating a compliance audit report based on a plurality of received executed transaction messages; and transmitting the compliance audit report to an entity device (paragraphs [0031] – [0040]).
With respect to claim 19 Rohter further teaches the feature of providing varying levels of access to the stored financial data to requesting parties (paragraphs [0031] – [0040]).
With respect to claim 20 Rohter further teaches the feature of providing the varying levels of access to the stored financial data to requesting parties includes: providing to a prime broker device a real-time visualization of risk data associated with a customer of the prime broker based on the stored financial data via an application programming interface providing, to a clearing entity device, risk data in real-time without revealing customer identities to the equity derivatives clearing entity; providing auditable billing data on a by-broker basis to an institutional customer; and providing auditable billing data on a by-clients basis to a broker (paragraphs [0031] – [0040] and [0102] – [0109]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687